Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 1 of 65




                     Exhibit A
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 2 of 65
                                                                         1




 1                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
 2

 3     DR. SHIVA AYYADURAI,                    )
                          Plaintiff,           )
 4                                             )
       vs.                                     )
 5                                             )
       WILLIAM FRANCIS GALVIN,                 )
 6     MICHELLE K. TASSINARI, DEBRA            )
       O'MALLEY, AMY COHEN, NATIONAL           ) No. 20-CV-11889-MLW
 7     ASSOCIATION OF STATE ELECTION           )
       DIRECTORS, all in their                 )
 8     individual capacities, and              )
       WILLIAM FRANCIS GALVIN, in his          )
 9     official capacity as the                )
       Secretary of the Commonwealth           )
10     of Massachusetts, et al.,               )
                          Defendants.          )
11

12

13                     BEFORE THE HONORABLE MARK L. WOLF
                    SENIOR UNITED STATES DISTRICT COURT JUDGE
14                  SCHEDULING CONFERENCE BY VIDEOCONFERENCE

15

16
                   John Joseph Moakley United States Courthouse
17                              One Courthouse Way
                           Boston, Massachusetts 02210
18

19                                  June 15, 2021
                                      2:42 p.m.
20

21

22                       Kathleen Mullen Silva, RPR, CRR
                              Official Court Reporter
23                 John Joseph Moakley United States Courthouse
                           One Courthouse Way, Room 7209
24                          Boston, Massachusetts 02210
                          E-mail: kathysilva@verizon.net
25
                   Mechanical Steno - Computer-Aided Transcript
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 3 of 65
                                                                          2




 1     APPEARANCES:

 2
                  Todd & Weld LLP
 3                Howard M. Cooper, Esq.
                  Max D. Stern, Esq.
 4                Benjamin J. Wish, Esq.
                  One Federal Street
 5                Boston, Massachusetts 02110
                  617.720.2626
 6                for Plaintiff

 7
                  Assistant Attorney General Adam Hornstine
 8                Assistant Attorney General Anne L. Sterman
                  Attorney General's Office
 9                One Ashburton Place, 18th Floor
                  Boston, Massachusetts 02108
10                617.963.2048
                  for William Francis Galvin, Michelle K. Tassinari,
11                Debra O'Malley, Amy Cohen and National Association of
                  State Election Directors
12

13                Nolan Mitchell, Esq.
                  Quarles & Brady LLP
14                1701 Pennsylvania Avenue, Suite 700
                  Washington, DC 20006
15                202.780.2644
                  for National Association of State Election Directors
16                and Amy Cohen

17
                  Wilmer Cutler Pickering Hale and Dorr LLP
18                Felicia H. Ellsworth, Esq.
                  Ari Holtzblatt, Esq.
19                Patrick J. Carome, Esq.
                  60 State Street
20                Boston, Massachusetts 02109
                  617.526.6000
21                for Twitter, Inc.

22

23

24

25
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 4 of 65
                                                                              3




 1                             P R O C E E D I N G S

 2                THE CLERK:    Civil Action 20-11889, Dr. Shiva Ayyadurai

 3     v. William Francis Galvin, Michelle Tassinari, Debra O'Malley,

 4     Amy Cohen and National Association of State Election Directors.

 5     Participants are reminded that recording and/or rebroadcasting

 6     of this hearing is prohibited and may result in sanctions.

 7                THE COURT:    And at the outset, let me reinforce that

 8     admonition.    As I said in May, after one participant improperly

 9     tweeted the proceedings, I think put them on YouTube and was

10     sanctioned, it's essential that this proceeding not be recorded

11     or transmitted in any way.       We have, because of the COVID-19

12     pandemic, the rare opportunity to make federal judicial

13     proceedings available to the public without requiring that they

14     come to the courtroom.      This is actually something I, among

15     others, have long advocated.       But last time there were close to

16     500 people watching the hearing.        Today there are many dozens.

17     And for those who want to take advantage of this opportunity,

18     it's essential that they adhere to the rules.

19                I had the option today to make this proceeding

20     available only by audio, but I thought I would try once more to

21     do it by video.     I expect that if our authority to permit video

22     conferences continues and there are violations of the court's

23     requirements today, I'll not authorize video for people who are

24     not parties or lawyers in the future.

25                Would counsel please identify themselves for the court
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 5 of 65
                                                                                   4




 1     and for the court reporter.

 2                MR. COOPER:    Certainly.    Good afternoon, Your Honor.

 3     Howard Cooper for Dr. Shiva Ayyadurai, and I have my colleagues

 4     Max Stern and Ben Wish I see on the screen, and I do see

 5     Dr. Shiva on the screen as well.

 6                THE COURT:    Yes.    And for the defendants, starting

 7     with what I'll call the Galvin defendants.

 8                MR. HORNSTINE:    Good afternoon, Your Honor.          Assistant

 9     Attorney General Adam Hornstine.        My pronouns are he/him/his,

10     and I'm here today on behalf of Secretary Galvin, Michelle

11     Tassinari and Debra O'Malley.

12                MS. STERMAN:    Good afternoon, Your Honor.      Assistant

13     Attorney General Anne Sterman on behalf of those same

14     Commonwealth defendants.

15                MR. MITCHELL:    Good afternoon, Your Honor.       Nolan

16     Mitchell from Quarles & Brady.        I represent the National

17     Association of State Election Directors and Amy Cohen.

18     Ms. Cohen is here today, as is Keith Ingram, I-n-g-r-a-m, who

19     is the NASED representative.

20                THE COURT:    Thank you.    And from Twitter.

21                MS. ELLSWORTH:    Good afternoon, Your Honor.          Felicia

22     Ellsworth from WilmerHale on behalf of non-party Twitter.             I'm

23     joined by my partners Ari Holtzblatt and Pat Carome as well

24     also on behalf of non-party Twitter.

25                THE COURT:    Okay.   When the May 21 -- May 20 and May
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 6 of 65
                                                                           5




 1     21 hearings ended, I stopped in part because the plaintiff, who

 2     likes to be known as Dr. Shiva, expressed an interest in being

 3     represented by counsel, which I encouraged because there are

 4     profound legal issues, complex legal issues involved in this

 5     case, and important related factual issues as well.

 6                Since May 21, pursuant to my orders, all of the

 7     parties reported that they did not believe that my limited

 8     association with Ms. Ellsworth, counsel for Twitter, could

 9     cause a reasonable person to question my impartially, and,

10     therefore, they agreed that my recusal is not required by 28

11     United States Code Section 455(a).        In addition, all except the

12     plaintiff stated that they waived any Section 458 grounds

13     relating to Ms. Ellsworth for my disqualification, as they're

14     permitted to do under Section 455(e).

15                In addition, Howard Cooper, Max Stern, Benjamin Wish

16     of Todd & Weld I'm told have been retained by the plaintiff and

17     filed appearances in this case.       I had discussed appointing

18     Mr. Cooper under a District of Massachusetts program that

19     allows the use of up to $10,000 in attorney admissions funds,

20     not appropriated funds, to cover expenses.         But it's my

21     understanding, and it can be clarified, that that is not now

22     necessary.    Dr. Shiva has retained his present lawyers, I'm

23     told.

24                Dr. Shiva requested that I authorize hybrid

25     representation which would allow him, as well as his lawyers,
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 7 of 65
                                                                              6




 1     to address the court.      The defendants objected, and in my June

 2     1 order, docket 135, I noted that I have the discretion to

 3     allow hybrid representation.       It's usually not appropriate, but

 4     I would consider requests by the plaintiff to speak -- requests

 5     made by his lawyers for him to speak on a case-by-case basis.

 6                Also, since May 21, the Galvin defendants filed a

 7     memorandum, as I encouraged, concerning the motion to dismiss,

 8     their motion to dismiss, based on the 11th Amendment in

 9     addressing the Ex Parte Young exception to what would otherwise

10     be an 11th Amendment bar to jurisdiction.         I've also received

11     additional requests to participate from potential amici,

12     including from the Children's Health Defense organization,

13     which address, among other things, issues raised by Twitter's

14     forum selection clause defense.

15                As I ordered the parties, and Twitter conferred, the

16     plaintiff proposed an agenda for today.         The defendants and

17     Twitter responded.     As I understand it, there's some areas of

18     agreement and some disagreements.        And in my view, much, if not

19     all, of this is organic.

20                So I think it may be most effective if I tell you what

21     my present thinking is on the issues that you've raised as I

22     understand them and my tentative view as to how to proceed from

23     here, and then you'll all have an opportunity -- all the

24     lawyers will have an opportunity to address it.

25                So unless there have been some material developments
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 8 of 65
                                                                                7




 1     since the recent reports -- well, let me ask this:          Have there

 2     been any material developments since the recent reports,

 3     Mr. Cooper?

 4                 MR. COOPER:   No, Your Honor.

 5                 THE COURT:    All right.   And -- all right.    I assume

 6     there haven't.     So here's my understanding based on your

 7     reports and my thoughts about how to proceed, my tentative

 8     thoughts.    The plaintiff requests 30 days, until July 15, to

 9     file a revised second amended complaint.         The parties and

10     Twitter agree that would be appropriate.         Putting aside the

11     timing for the moment, I agree that would be desirable too.

12     And when I say "timing" I'd like to put proceedings on a

13     schedule that we can have another up to two days perhaps of

14     hearings in mid to late August, ideally.

15                 The plaintiff needs to decide whether to reallege

16     certain -- the plaintiffs should decide whether to reallege

17     certain claims that I indicated I was likely to dismiss.           And

18     some of this I'm doing because Mr. Cooper and his colleagues

19     have to catch a moving train, and some of these things were

20     discussed at length for two days in May.         But in May I

21     expressed the tentative view that the claim against Amy Cohen

22     of NASED in her individual capacity for damages would probably

23     be dismissed based on what I had been presented with.

24                 I think there's a good discussion of what I understand

25     the applicable standards to be in Judge Saylor's decision in
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 9 of 65
                                                                               8




 1     M-R Logistics, 537 F.Supp. 2d 269 to -- I'm sorry -- 537

 2     F.Supp. 2d 269, 279 to 281.       Basically, as I understand it, and

 3     this wasn't briefed or briefed well by the plaintiff when he

 4     was pro se, when a person acts for an organization without any

 5     potential benefit for herself, she can't be held individually

 6     liable and ordered to pay money damages if the claim is

 7     meritorious.

 8                So if the revised second amended complaint, or

 9     proposed second amended complaint includes a claim against Amy

10     Cohen in her individual capacity, unless I change my mind,

11     consider yourself ordered to file a memorandum that addresses

12     the bases for that claim under Federal Rule of Civil Procedure

13     11 and the applicable law.       And that's a memo that will need to

14     be filed with the second amended complaint to expedite

15     resolution of this issue and some other issues that I intend to

16     direct the plaintiff to brief with the revised second amended

17     complaint.

18                I also stated in May that I thought the claims for

19     money damages against the defendants in their personal

20     capacities should be dismissed because they were protected by

21     qualified immunity.      And if the plaintiff realleges these

22     claims, which the defendants ask be dismissed now, but if the

23     plaintiff realleges these claims, they too shall be addressed

24     in the memo, and I mentioned in May what I understand to be the

25     applicable standards for qualified immunity.         I discussed them
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 10 of 65
                                                                                 9




 1      in detail in 2014 at Campos v. Van Ness, 52 F. Supp 3d 240 at

 2      249 to 250, where I discussed the then recent Supreme Court

 3      decision in Plumhoff, 572 U.S. 765 at 779.

 4                I saw in the report that the plaintiff essentially

 5      needed more time to decide whether to reallege certain claims,

 6      and if the defendant -- if the plaintiff decides not to

 7      reallege these claims against defendants in their personal

 8      individual capacities, it won't be necessary for me to decide

 9      the motion to dismiss if I allow the amendment.         And, you know,

10      also facilitate focus on, you know, the issues that are

11      fundamental to the case, the merits, rather than the remedies.

12                The plaintiff wants to propound discovery requests to

13      the parties and Twitter by July 15, 2021 targeted to the

14      exception to the 11th Amendment bar on jurisdiction created by

15      the Supreme Court or recognized by the Supreme Court in Ex

16      Parte Young.    The issues, as I understand them, are whether any

17      of Twitter's alleged conduct is fairly attributable to the

18      government, and if so, whether it is continuing.          I believe it

19      would be useful for the plaintiff -- it would facilitate the

20      progress of the case if the plaintiff did describe what

21      discovery it is requesting or propounding.         However, at the

22      moment I don't believe that the defendants or Twitter should be

23      required to respond to any requests for discovery until I

24      decide the foreseeable oppositions to a motion to amend or

25      motions to dismiss.
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 11 of 65
                                                                           10




 1                 One of the things I wanted to discuss today is whether

 2      I ought to allow the proposed amendment with regard to the

 3      current defendants at least and possibly with regard to

 4      Twitter, and then deal with issues like futility on motions to

 5      dismiss.

 6                 This is something that at the moment is of particular

 7      importance, and I discussed this on May 21, but it's something

 8      I think the parties can address somewhat today but need to be

 9      prepared to address.     And this is reflected on pages 11 to 14

10      of the May 21 transcript.

11                 I'll speak of the defendants, including -- NASED is

12      Galvin for these purposes.      It's my understanding that if

13      Galvin makes a facial or sufficiency challenge to the revised

14      proposed second amended complaint, I would treat that

15      essentially as a Rule 12(b)(6) motion and decide if the

16      plaintiffs have made a plausible claim that the Ex Parte Young

17      exception applies.     And Galvin made such a facial or

18      sufficiency challenge to the pro se proposed second amended

19      complaint, and it is addressed in the submission Galvin made

20      since May 21.

21                 Galvin also made a factual challenge to the pro se

22      proposed second amended complaint.       For a factual challenge

23      that is not intertwined with the merits of the case, I would

24      allow discovery and then decide if the plaintiff has proven

25      that this court has jurisdiction under the Ex Parte Young
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 12 of 65
                                                                                11




 1      exception.    This was discussed by the First Circuit in

 2      Valentin, 254 F.3d 358 to 363.       However, where the

 3      jurisdictional facts are intertwined with the facts central to

 4      the merits of the case and the motion to dismiss survives

 5      facial challenge, as I understand it, it is appropriate to deny

 6      the motion to dismiss without prejudice with regard to

 7      jurisdiction, and then to decide that issue after discovery

 8      either on a motion for summary judgment or, if there are

 9      disputed material facts, at trial.       This, as I pointed out in

10      May, is footnote 3 in Valentin 254 F.3d at 363.         It's also a

11      matter that's well discussed by the First Circuit at Kerns, 585

12      F.3d 187 at 193.     It's discussed in Wright & Miller as well.

13                 At the moment I believe that the issues of

14      jurisdiction and the merits of this case are intertwined

15      because the plaintiff is seeking restoration of his Twitter

16      account.   To prevail on the merits, the plaintiff will have to

17      prove Twitter's ongoing conduct is fairly attributable to the

18      government and would violate the First Amendment if the

19      government engaged in that conduct alone.        If this is proven,

20      the Ex Parte Young exception applies and the 11th Amendment

21      would bar the suit.

22                 So it seems to me at the moment that if the revised

23      proposed second amended complaint plausibly alleges this, I

24      would deny the motion to dismiss without prejudice.          But this

25      is not an issue that the plaintiff should address in the memo
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 13 of 65
                                                                                12




 1      filed because the defendants have raised this issue and all I

 2      have is the pro se pleadings of Dr. Shiva.

 3                  It's possible, I note, and some of the case law

 4      recognizes, it's possible that there will be grounds other than

 5      on the 11th Amendment to deny a motion to amend or allow a

 6      motion to dismiss that would moot the 11th Amendment issue, but

 7      with regard to the Galvin defendants, at the moment those

 8      possible grounds don't come to mind.        Twitter has -- but in any

 9      event, it seems to me it would be most sensible for the

10      defendants and Twitter to see the proposed revised second

11      amended complaint and to raise whatever arguments they want to

12      raise, but not to try to solve any of them before then.           I'm

13      not sure anybody is asking me to resolve any of them before

14      then.

15                  There are some issues with regard to Twitter that

16      weren't briefed or fully discussed on May 20 and 21.          I think

17      they're the following:      There's the question under Rule 19(a)

18      of whether Twitter is a necessary party.        Twitter asserts that

19      under the forum selection clause in its user agreement it must

20      be sued in the Northern District of California.         It can't be

21      sued in the District of Massachusetts.        There may be a question

22      of whether that forum selection clause is generally

23      enforceable, or enforceable on the facts of this case, whatever

24      they are.    And I didn't see any -- I didn't discern from the

25      plaintiff's report that he was prepared to address Twitter's
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 14 of 65
                                                                               13




 1      forum selection clause.      And Twitter also asserts that as a

 2      non-party, which it is, at least at the moment, any subpoena

 3      for discovery must be issued by the District Court in the

 4      Northern District of California and any litigation concerning

 5      it must be conducted there.

 6                If Twitter is a necessary party and cannot be sued in

 7      the District of Massachusetts, I would have to decide if

 8      Twitter is an indispensable party under Rule 19(b).          Twitter

 9      might not be necessary or indispensable if an injunction

10      against Galvin would apply to Twitter because it is proven to

11      be working in concert with Galvin and his agent NASED.

12                If Twitter is a necessary and indispensable party, but

13      cannot be sued in Massachusetts, I might be required to dismiss

14      this case.    However, if doing so would deprive the plaintiff of

15      his opportunity to litigate his claims, to have his day in

16      court, I could conclude that the forum selection clause is not

17      enforceable in this case because it would not be in the

18      interests of justice to enforce it.        This is an issue discussed

19      in the Children's Health Defense proposed amicus brief, which I

20      haven't studied, but I've looked at.        It addresses, among other

21      things, whether Galvin could be sued in the Northern District

22      of California, which is something that I think was briefly

23      discussed in May.

24                So the plaintiff's memo filed with the second amended

25      complaint should, at least in a preliminary way should
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 15 of 65
                                                                            14




 1      address -- well, it would address this issue too, because I

 2      don't have anything helpful yet from the plaintiff pro se.

 3                So that's my present tentative thinking as to how we

 4      should proceed, and I'm interesting in hearing from the parties

 5      and Twitter about this.      Mr. Cooper, would you like to go

 6      first?

 7                MR. COOPER:    Certainly, Your Honor.      Let me just make

 8      sure you can see me on the screen, because there's a variety of

 9      people and I want to make sure --

10                THE COURT:    Well, I'm going to go on speaker view so I

11      can see you.

12                MR. COOPER:    Thank you, Your Honor.      First, just

13      quickly on the administrative type matters.         There is no

14      objection with regard to Ms. Ellsworth at all, and we are

15      appearing on a retained basis with regard to the cases

16      presenting significant and important constitutional issues

17      which require, frankly, that matters be brought, briefed and

18      argued in a fashion that will be appropriate for you to decide

19      them.

20                We have proposed three things, Your Honor, in our

21      proposed agenda.     The first is, as you said, we would have

22      until July 15 to file a proposed second amended complaint.         In

23      doing so, that will afford us time not just for the lawyers to

24      parse the various issues that you've described, Judge Wolf, but

25      also to make sure that our very sophisticated client
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 16 of 65
                                                                            15




 1      appreciates and agrees with the manner in which we are looking

 2      into each of these issues.

 3                I can tell the court today that we have under

 4      consideration each and every one of the issues that the court

 5      has identified both today and in transcripts from May 20 and

 6      21, as well as going back to last October.         And our goal would

 7      be to, frankly, add some facts that have been brought to the

 8      court's attention by Dr. Shiva that have come out in response

 9      to the court's questioning, but I'll sort of focus laser-like

10      on the First Amendment and Ex Parte Young issues.

11                We do think, and we have proposed, at least as we can

12      make a judgment today, that there is targeted discovery that

13      would be useful to have, and we would seek a way of limited

14      30(b)(6) depositions of the Galvin defendants, the NASED

15      defendants, although I'll say that singularly, NASED,

16      Ms. Cohen, and then ultimately Twitter, whether by way of being

17      joined as a party in the proposed second amended complaint or

18      having a subpoena duces tecum and deposition subpoena served

19      upon them.

20                The discovery we would seek, Your Honor, would go

21      directly to understanding the facts behind the trusted partner

22      relationship, understanding the facts, which I think are

23      critical, with regard to the game plan book, both versions that

24      Dr. Shiva mentioned during the May hearings, and --

25                THE COURT:    I'm sorry.    Would you say that again,
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 17 of 65
                                                                           16




 1      please.   You faded out on me.

 2                MR. COOPER:    Yes.   Your Honor may recall that

 3      Dr. Shiva brought to the court's attention what he referred to

 4      as the game plan or the game books.

 5                THE COURT:    The play book.

 6                MR. COOPER:    The play book, Your Honor.       Which

 7      seemingly have contributions, if one can adjudge by the list of

 8      contributors, not just from the defendants and their various

 9      organizations but also legal counsel.        And I won't go into

10      them, but Dr. Shiva began articulating certain arguments that

11      could be gleaned from some of the diagrams and stages in terms

12      of identifying important influencers and what should happen to

13      them going forward.

14                So --

15                THE COURT:    I'm sorry.    Go ahead.

16                MR. COOPER:    So I'm just identifying, Your Honor, some

17      of the topics we would seek to --

18                THE COURT:    Well, let me tell you why I said that I

19      thought it would be valuable if you identified the discovery

20      you would be seeking if you're permitted to have discovery.

21      But why -- well, maybe I misunderstood this, because you don't

22      intend to propound the discovery until after you file the

23      proposed amended complaint; is that right?

24                MR. COOPER:    Yes, Your Honor, and that would lead to

25      the third thing that we're seeking, which would be an
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 18 of 65
                                                                                17




 1      opportunity, and to do so quickly, to supplement Dr. Shiva's

 2      briefing based upon the discovery, to the extent necessary,

 3      and, frankly, to address certain issues that he has yet to

 4      address.

 5                 Let me just point out, Your Honor, one of the reasons

 6      we proposed proceeding this way as opposed to just filing a

 7      more detailed second amended complaint, and I say this with the

 8      admission that I am still working through the pleadings and the

 9      hearing transcripts, but it does appear that the ground in

10      terms of the defendant's positions has shifted incrementally

11      and repeatedly as additional facts have been disclosed.           And

12      the broad statement from the defendants in their initial

13      motions that Twitter was exercising independent judgment, no

14      input whatsoever except the ordinary access to the portal

15      afforded all citizens by Twitter, has come to be -- let me just

16      say it needs to be understood in a far more detailed factual

17      context.

18                 THE COURT:   Here's part of my thinking on why

19      discovery starting at the time you file the proposed amended

20      complaint would be premature and possibly both distracting and

21      confusing.    If -- so you're new to this case.       Of course it's

22      been going on for a while.      But if we were starting from

23      scratch and you were Dr. Shiva's lawyer, you would not get

24      discovery before you filed your complaint.         You'd have to have

25      a proper basis for your allegations under Rule 11.          You have
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 19 of 65
                                                                               18




 1      some prior proceedings, including some prior testimony, that

 2      helps you.    I mean, it gives you more information than you

 3      would have had if this case were really just starting now.           And

 4      that -- you know, it's reasonable to require that you rely on

 5      the information that exists in amending the complaint.

 6                With regard to jurisdiction, and this is why I said I

 7      viewed the issues as organic, if my tentative view that the

 8      questions relating to Ex Parte Young are intertwined with the

 9      merits of the case are correct, then I'm not going to be

10      considering any of the discovery in determining whether there's

11      an 11th Amendment bar to jurisdiction at this stage.          I'm going

12      to be using the 12(b)(6) standard in deciding whether you

13      plausibly alleged a claim on the merits and, therefore,

14      plausibly allege an Ex Parte Young exception to the usual 11th

15      Amendment bar.

16                If I were to consider discovery, you know, facts

17      outside -- facts that usually can't be considered or

18      information that can't properly be considered on a 12(b)(6)

19      motion to dismiss, then you would get discovery, and then I

20      would have a hearing and I would decide by a preponderance of

21      the evidence whether you had proven jurisdiction.          But because

22      I view these as intertwined, I don't at this point, subject to

23      hearing further from the defendants and Twitter, expect to be

24      doing that, plan to be doing that.

25                MR. COOPER:    Let me address that, Your Honor.         I agree
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 20 of 65
                                                                           19




 1      completely with the court's statement that if we were starting

 2      from scratch Dr. Shiva would assemble his complaint based upon

 3      what he knew and then it would be tested under the plausibility

 4      standard.

 5                  As I understand the record, at least as far as I've

 6      got into it, at some point in this process, not only initially

 7      because it was a TRO hearing, did the court take testimony,

 8      which is available to us, but both Twitter offered affidavits

 9      as I believe did NASED.      It made those part of the record on

10      the point as to -- or on the factual basis as to how the

11      complaint was made, how it was received at Twitter, most

12      importantly the purported independence of Twitter in the

13      decisionmaking.

14                  And having placed those facts at issue, Your Honor, I

15      assume that Dr. Shiva, of course as of today, in my view, based

16      upon what I know, would have a good faith basis for pleading

17      that all of the requirements to establish the relationship

18      between the state actors and Twitter are sufficient to get over

19      the plausibility standard.      But if the defendants are going to

20      respond to a second amended complaint seeking dismissal, making

21      a representation to the court that Twitter exercised fully

22      independent judgment, with the intent to put the affidavits,

23      including the corrected affidavit, back in front of the court,

24      we're going to have a factual inquiry.

25                  THE COURT:   Well, but that's my point.     And as I
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 21 of 65
                                                                                20




 1      always tell my law clerks, you know, the essence of good

 2      lawyering is defining the questions.        And the essence of good

 3      judging is having good law clerks.

 4                I've come to the understanding of the relevant

 5      questions that I've just explained to you.         And if that view

 6      holds, I'll be considering whether the jurisdictional issue is

 7      intertwined with the merits of the case, and if that's correct,

 8      I won't be considering anything but your proposed revised

 9      second amended complaint in the documents that one can -- you

10      know, documents that are referenced in the complaint, documents

11      whose authenticity is not disputed.

12                But, you know, you said "if."       In my current

13      conception, I won't be considering those affidavits, and, you

14      know, one of them was corrected, and Dr. Shiva raised questions

15      about others, you know, whether some review had been conducted

16      I think by some committee in 18 minutes when he got his last

17      three strikes, if I remember right.        You know, there are

18      factual issues in all of this, but the question is the time.

19                I have a pragmatic concern as well, and that is, you

20      know, in my present conception you would file on July 15.

21      Under the local rules the defendants and Twitter would be

22      required to respond in 14 days.       You might want to reply.    I

23      might give you seven days or something to do that.          Then I've

24      got to work on it.     And I've told you I'd like to have a

25      further hearing in this matter mid to late August, hopefully
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 22 of 65
                                                                              21




 1      without destroying anybody's vacation.        But I don't know that

 2      it would be reasonable to require the defendants to be

 3      responding to discovery.      It's probably going to be irrelevant

 4      to -- well, in my current view, it would be irrelevant to the

 5      motions to dismiss, and time-consuming and distracting.

 6                If they prevail on their motion to dismiss -- and I'm

 7      entirely open-minded on all of this.        I just need it, as you

 8      recognized, properly briefed so the adversary process could

 9      facilitate an informed decision.       If I dismiss the case, then

10      there's not going to be any discovery.        If I don't dismiss the

11      case, then there will be discovery.        And the same discovery

12      will be central to the jurisdictional defense, 11th Amendment,

13      and to the merits of the case.

14                Part of the reason I'd like to make sure this proceeds

15      as -- you know, in a fair but efficient manner, is that if

16      Dr. Shiva has a meritorious claim, which is a big "if" -- it's

17      an open question -- he's being irreparably harmed.          It's

18      axiomatic.    The violation of the First Amendment rights is a

19      matter of irreparable harm, Elrod v. Burns and other cases.

20      So, anyway, that's my thinking.

21                Do you have -- and I'm interested in hearing from the

22      defendants and Twitter too.      Do you have a -- as I said -- we

23      didn't discuss this virtually at all in May, but there's a, I

24      think, complex set of questions about whether Twitter can and

25      should be made a party to this case and required to litigate it
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 23 of 65
                                                                             22




 1      in Massachusetts.     And that needs to be briefed for the

 2      plaintiff too.    Have you given that some thought?

 3                MR. COOPER:    We are actively thinking that through,

 4      Your Honor, and I recognize the court's comments about the

 5      ability to issue an injunction of the Galvin defendants and

 6      those acting in concert with him.       But I don't have an answer

 7      for you on that today.

 8                THE COURT:    No.   And I don't have an answer for you on

 9      that today too.

10                I said, as I recall, and I've been doing many things

11      since the last hearings, but, you know, I raised the question

12      whether Twitter would like to be in this case here so it could

13      present its views and I could consider them if -- and it's just

14      an if -- I made decisions that were adverse to Twitter or its

15      interests, it would have standing to appeal.

16                And I looked at this fairly closely, but, as I recall,

17      Twitter -- well, Twitter -- that didn't appeal to Twitter

18      immediately, and they had some points, you know, on why they

19      couldn't get a Rule 65(b) --

20                MR. COOPER:    Your Honor, let me complicate matters

21      further by saying in light of the ongoing irreparable harm to

22      Dr. Shiva from being banned from Twitter, we are also

23      considering whether at the time we file our second amended

24      complaint we're going to seek a preliminary injunction.

25                THE COURT:    That doesn't surprise me.      For a
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 24 of 65
                                                                             23




 1      combination of reasons -- if you file a motion for preliminary

 2      injunction, then there's going to have to be a response and a

 3      reply.    For a combination of reasons, although it may change

 4      and the reasons aren't all vacation, I may not be available

 5      from essentially the end of this month until the middle of

 6      August.   So, you know, you'll do what you'll do.         But, you

 7      know, you file something, the defendants will have an

 8      opportunity to respond.

 9                 And then one of the things I would say is -- and I do

10      this frequently -- should I merge the hearing on the motion for

11      preliminary injunction with the trial on the merits?          If you do

12      expedited discovery in this case, how quickly can you do it?

13      Because you know that Twitter argues there's irreparable harm,

14      that if they are required to give Dr. Shiva his account back,

15      they're being compelled to speak.       But I appreciate your

16      telling me you're thinking about a possible motion for

17      preliminary injunction, and I'm telling you that that will be

18      one of my questions.

19                 MR. COOPER:   I guess the last point, Your Honor, is I

20      do fully understand the implications of the court's tentative

21      view about filing the complaint, dealing with it on a 12(b)(6)

22      motion, and discovery being potentially inextricably

23      intertwined thereafter.

24                 It is unclear to me, and the fault is mine, because I

25      didn't raise it when I was conferring with defendant's counsel
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 25 of 65
                                                                                24




 1      and for that matter Twitter's counsel, whether the procedural

 2      mechanism here is that the defendants are assenting to our

 3      motion to file a second amended complaint and intend to refile

 4      their motions to dismiss or whether we should be moving to

 5      further amend.

 6                 THE COURT:   That's a question that I intended to raise

 7      more explicitly.     My preference would be, I think, to allow the

 8      motion to amend and then deal with futility on a motion to

 9      dismiss.   I think if we're only talking about the Galvin

10      defendants, that would be relatively straightforward.             I think

11      you're going to hear from Twitter that they want to oppose the

12      motion to amend because they don't want to be made parties to

13      this case for any purpose.      But we'll hear from them.

14                 But I do -- I haven't thought any of this all the way

15      through, but this last point we didn't discuss last month, and

16      it's not well developed in the record.        I think there's first a

17      question is Twitter a necessary party.        And your goal -- and

18      there is the relief I expect to see in the second amended

19      complaint -- Dr. Shiva wants his account back.         It's Twitter

20      that would have to reactivate his account.         So, you know, in

21      their defenses, they're not the government -- they're not

22      Galvin's puppets.     They don't care what he says.       They're not

23      going to do it.    They are independent.      So they may need to be

24      parties.

25                 Then there's a question of whether they're
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 26 of 65
                                                                                25




 1      indispensable parties.      They might be necessary but not

 2      indispensable because if to prevail against Galvin you would

 3      have to prove that Twitter was acting in concert with him,

 4      there was sufficiently close collaboration, then an injunction

 5      could be ordered to run against -- you know, would be ordered

 6      in standard language to run against defendant and other persons

 7      who were in active concert, participation with them,

 8      essentially, Rule 65(d)(2).

 9                And then Twitter, if they hadn't participated as a

10      party up to that point, would want to come in and say we never

11      acted in concert.     So then we're sort of litigating that issue

12      in the context of what's the scope of the permanent injunction

13      or preliminary injunction that you persuaded me was

14      appropriate, if you do.      This is still a very big "if."       But

15      just to go through this, Twitter -- let's say Twitter is found

16      to be a necessary and indispensable party.         Let's also say that

17      Twitter's forum selection clause is ordinarily enforceable, as

18      some other judges have found, they've told me.         I don't know on

19      what kind of record they found that.        But let's say it's

20      ordinarily enforceable.      So a case against Twitter would have

21      to be in California.     Then you might bring a motion to transfer

22      the case to Massachusetts, which the judge in California might

23      find to be -- or might not, but might find to be persuasive.

24      This is a case in which Massachusetts has a deep interest.

25      It's against the Secretary of the State of Massachusetts.          And
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 27 of 65
                                                                            26




 1      Galvin might very well argue that he can't be sued in

 2      California.    "I didn't do anything in California."

 3                 And then the dilemma would be, or the issue might be,

 4      you have one case in Massachusetts against Galvin and another

 5      case in California against Twitter, if it's not transferred

 6      here under the conventional considerations, and neither -- and

 7      relief can't be afforded in either case, effective relief,

 8      because it doesn't have all the necessary parties, and there

 9      is, as I understand it, an interest of justice exception to

10      dismissing when an indispensable party can't otherwise be

11      joined.   So you would argue that it's in the interests of

12      administration of justice to give Dr. Shiva his day in court

13      and you should join Twitter, and if we have to sue Twitter in

14      California, we're going to file a motion to transfer at the

15      same time.    But that's one of the things I want you to brief

16      when you file your second amended complaint, so, you know, the

17      other parties can see it.

18                 Let me take a look at something.       And all of these are

19      "ifs."    These are questions.    For example, the First Circuit

20      has said in doing I think the analysis of whether a case should

21      be dismissed because a necessary party can't be joined, the

22      court may take into account other considerations -- well, I

23      don't think this is an applicable case.        But in any event,

24      there are cases that indicate that if ordinarily a party

25      wouldn't be joined in this case, perhaps because of the forum
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 28 of 65
                                                                               27




 1      selection clause, failure to join would deprive that party of

 2      his day in court anywhere, then the party he's seeking to join

 3      can be joined.    But my -- that's what I'd like the adversary

 4      process to further educate me on.

 5                What would the Galvin defendants like to say with

 6      regard to my tentative views on how to proceed and the colloquy

 7      I just had with Mr. Cooper?

 8                MR. HORNSTINE:     Thank you, Your Honor.     This is Adam

 9      Hornstine again on behalf of the Commonwealth defendants.

10                With respect to discovery, the Commonwealth defendants

11      would agree with Your Honor's tentative view that at this

12      juncture it is premature unless and until we see a new

13      complaint, and unless and until it's necessary to do so.          We're

14      not going to do essentially precomplaint discovery or discovery

15      in search of jurisdiction, and I think Your Honor correctly

16      forecast that the Commonwealth defendants' preference for

17      addressing the new second amended complaint would likely be to

18      deal with it on a motion to dismiss, not as an opposition to a

19      motion to amend, though inasmuch as plaintiff's counsel has not

20      yet indicated what the claims are in suit, let alone who the

21      claims would be against, it's a little bit difficult for me to

22      express that view with any certainty.

23                THE COURT:    Let me pause you here, because I should

24      also order you today to continue talking.

25                Mr. Cooper made explicit something that I inferred,
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 29 of 65
                                                                          28




 1      and that is, for example -- I didn't give a lot of time for

 2      them to talk to their client, to talk to you to see what to do.

 3      And they have to work closely with Dr. Shiva, who, of course,

 4      is personally deeply invested in this case, and discuss things.

 5      But I think, as they talk -- I think that there's perhaps a

 6      reasonable prospect that if they talk long enough, you know,

 7      fully enough with Dr. Shiva and explain qualified immunity --

 8      it depends on the clarity of federal law, not Massachusetts

 9      law -- and look into what I think at the moment are the

10      standards for holding Ms. Cohen personally liable, she's not

11      already protected by qualified immunity, but there's a

12      reasonable likelihood you won't see those in the second -- you

13      know, in the next complaint.

14                  So, you know, if you talk about all these issues, look

15      at the cases, you know, figure out what really should be fought

16      over and what doesn't need to be, I think some of this may get

17      narrowed.    They'll be plenty of space for intense litigation,

18      but it won't be as diffuse.

19                  But I'm sorry, you're being very helpful, so go ahead.

20                  MR. HORNSTINE:   Your Honor, I agree that before

21      plaintiff's counsel files any new amended complaint, a meet and

22      confer would certainly be useful.       During our last conference I

23      urged them, as Your Honor just did, to strongly consider

24      dismissing the claims on what Your Honor previously termed "the

25      human being defendants."      Obviously, as we set forth in our
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 30 of 65
                                                                            29




 1      status report, those human beings have an interest in having

 2      the litigation cloud removed from their head, particularly if

 3      they are, as Your Honor has tentatively observed, entitled to

 4      dismissal either on the basis of qualified immunity or another

 5      basis.   So I know that they are eager to do that.

 6                  THE COURT:   And I understand that.     I think any time a

 7      person is sued individually, whether they're indemnified or

 8      not, you know, their livelihoods are at stake, their funds are

 9      at stake.    You know, it's a big thing.      And it's the

10      jurisprudence both on qualified immunity and, as you said,

11      under the 11th Amendment, the defense is against having to

12      litigate.    So they need to be decided early on, except in the

13      11th Amendment area sometimes it can't.

14                  But whatever it is, I take that -- I take your point

15      on the liability of the individual defendants, and I thought,

16      and Mr. Cooper has signaled what I expected, that it's possible

17      you won't see those claims in the next complaint, and then

18      there won't be any litigation over it here.         There won't be any

19      appeals.    So just keep talking.

20                  MR. HORNSTINE:   Yes, of course, Your Honor.      I'm

21      optimistic that that will be the result of the new amended

22      complaint, though I will caution that when we were having

23      discussions with opposing counsel before, they did indicate

24      that they may want to do jurisdictional discovery on the

25      qualified immunity issue as well, but, again, I remain
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 31 of 65
                                                                           30




 1      optimistic.

 2                  THE COURT:   To overcome qualified immunity, as I

 3      understand it -- I haven't done this in a while -- the

 4      allegations in the complaint would have to be sufficiently

 5      specific that if they were proven -- you know, they'd have to

 6      be plausible allegations which, if proven, would constitute a

 7      violation of clearly established federal law at the time of the

 8      conduct in question, and I dealt with Plumhoff very intensely

 9      the year it came out because it was a case where a police

10      officer shot and killed somebody.       And my memory of Plumhoff is

11      you basically needed a case with exactly the same facts decided

12      by the Supreme Court or the First Circuit before the conduct in

13      question.    And, you know, this is -- as I understand it, this

14      particular case, the case Dr. Shiva brought, is somewhat a

15      novel case.    I don't think anybody cited to me another case

16      where Twitter has been found to be a state actor, Facebook has

17      been found to be a state actor.       So if it's a case of first

18      impression, at least in the First Circuit, as I understand it,

19      defendants are going to have qualified immunity.

20                  MR. HORNSTINE:   So yes, with that as a backdrop, Your

21      Honor, again, I will heed the court's admonition to continue to

22      meet and confer with Mr. Cooper about the potential amendment.

23                  At the end of the day I think both this court and my

24      clients, their interests are jointly served by having one

25      complaint, a single unified briefing on motions to dismiss so
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 32 of 65
                                                                              31




 1      that the court can decide it.       And I think that that's perhaps

 2      the most direct way forward here.       Let's have a clean

 3      complaint.    Let's have clean motions to dismiss.        Let's get

 4      decisions on them and see where things are at that point, you

 5      know, both in this case and in plaintiff's other case that is

 6      pending before this session of the district court.

 7                THE COURT:    Yeah, I haven't looked at that one in a

 8      long time.

 9                MR. HORNSTINE:     Neither here nor there, but my

10      clients' interest is in let's get one complaint with one set of

11      allegations, one set of legal issues.        Let's tee them up for

12      the court.    Let's get them decided, and then we can figure out

13      how to go from there, whether it's discovery, whether it's

14      something else.    We can figure it out.

15                THE COURT:    Let me say the following:      I think your

16      clients have other interests, because they're office holders.

17      If they have qualified immunity because this is a novel case or

18      an unusual case, not with a long line of precedent, they have

19      an interest in performing lawfully.        I think, you know, when

20      they complained to Twitter and prompted NASED to complain to

21      Twitter, I doubt it will be proven they thought they were doing

22      anything impermissible.      You know, we're in an environment

23      where there is considerable concern about misinformation

24      injuring the integrity of elections.

25                But, you know, in this case if money's not at stake,
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 33 of 65
                                                                                32




 1      you know, what's going to come out of this if -- and it's just

 2      an "if" -- if the plaintiff prevails is guidance on what's

 3      permissible and what isn't permissible, and you might get

 4      guidance from a higher court if you don't prevail.          You might

 5      get guidance from a higher court if you do prevail.          But, you

 6      know, your clients I think have an interest, and I expect

 7      they'll take it seriously, and, you know, perform lawfully.         If

 8      the law needs to be clarified or gets clarified, then I expect

 9      they'll follow it.

10                If we get to the end of the case, because it's

11      happened in other cases, and -- I don't issue an injunction

12      against the government unless it's necessary.         This is the

13      jurisprudence of Farmer v. Brennan, among others.          So if we get

14      to the end of this ever and somehow the plaintiffs have

15      prevailed, you know, if Secretary Galvin tells me, "I don't

16      have to issue an injunction to order them to do whatever,"

17      he'll do it.    Then there won't be any injunction, and he won't

18      face the threat of contempt.      It will be in effect a

19      declaratory judgment.     If there has to be an injunction and

20      then it's not obeyed, there's potentially serious consequences,

21      but we're a very long way from talking about that, I mean from

22      having -- I'm a long way from having to decide whether or not

23      to issue an injunction.

24                MR. HORNSTINE:     Yes, Your Honor.     And I think that is

25      essentially the Commonwealth defendants' response to your
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 34 of 65
                                                                                33




 1      colloquy with Mr. Cooper.       If the court has any questions, I'd

 2      certainly be happy to address them.        Otherwise, I'm happy to go

 3      back on mute.

 4                THE COURT:    Well, let me ask you this:      I said that

 5      I'd like to have a hearing in late August for a combination of

 6      reasons, not only because I'll soon after lose my law clerk

 7      who's immersed in this with me, but I hope to not be around --

 8      I hope to be traveling internationally in the coming year more

 9      than I have in the last year and a half.        And this is a very

10      important case, and it's not the only case I have.          You know,

11      we've got a backlog of trials and things.

12                But I want to always be reasonable.        And you haven't

13      seen the amended complaint yet, but it may get slimmed down,

14      and I think the issues are crystalizing, I hope.

15                Do you expect the usual two weeks will be sufficient

16      for you to file your motion to dismiss?

17                MR. HORNSTINE:     Again, it's challenging to agree to a

18      calendar without the benefit of knowing what claims are in the

19      suit, but if we get, as Your Honor terms it, a slimmed-down

20      complaint, I think that the Commonwealth defendants can put

21      together a motion to dismiss in two weeks' time, though I'm

22      mindful that, of course, Mr. Cooper will want his customary two

23      weeks to respond to any motion to dismiss.

24                THE COURT:    Yeah.    I think I'd probably give him less.

25      Whatever it is -- I'd asked you if you expect you could do it.
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 35 of 65
                                                                           34




 1                MR. HORNSTINE:     I --

 2                THE COURT:    You have to see it.

 3                MR. HORNSTINE:     Right.    I expect, Your Honor, that if

 4      the complaint looks like something I hope it will look like,

 5      that yes, the Commonwealth defendants likely can move to

 6      dismiss it within two weeks.        Again, I'm hopeful that

 7      Mr. Cooper, before he hits go on a proposed second amended

 8      complaint, will continue to meet and confer with us because

 9      that may allow us to home in on that time frame.

10                THE COURT:    Right.   Well, you know it's coming

11      informally.

12                Mr. Cooper, do you have any concern about continuing

13      those conversations after you've talked to your client and have

14      something to further discuss?

15                MR. COOPER:    I have no concern about talking to any

16      lawyer that wants to talk to me about how to streamline a case.

17                Let me just say I've never had anyone object to

18      narrowing claims.     So that would be a first for me.

19                THE COURT:    No, they're not going to object to

20      narrowing the claims.     But if they know -- you know, they can

21      be working on some of the issues I've raised and who knows what

22      else.

23                MR. HORNSTINE:     Your Honor, I will mention, just if

24      we're talking about scheduling for a potential hearing in

25      August, I do know that August 19 and 20 are certain NASED
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 36 of 65
                                                                               35




 1      conference days, and as well I will mention that both

 2      Ms. Sterman and I are responsible for handling certification

 3      for Article 48 petitions, initiative petition process, and that

 4      process plays out during the month of August.         We'd obviously

 5      work to accommodate the court's schedule in that month, but

 6      there may be some pockets where our availability is dicey that

 7      month.

 8                  THE COURT:   Well, you had asked me to accommodate your

 9      schedule.    I assume you'll be here if I schedule a hearing,

10      somebody will be here for Mr. Galvin if he wants to be heard,

11      if he wants to be represented.       But this is what I want to --

12                  MR. HORNSTINE:   I hope that's helpful.

13                  THE COURT:   It's very helpful.

14                  Let me say something that hopefully will be helpful to

15      you when you renew your pleadings, because I did, of course,

16      read what you wrote about the motion to dismiss, and you

17      repeatedly said the only thing that the Galvin defendants did

18      is make one complaint early in September and then NASED, on

19      September 25, complained about three more tweets.          In my

20      current -- I think the testimony I've heard is that Ms. Cohen

21      talked to Ms. Tassinari or Ms. Tassinari alerted Ms. Cohen to

22      the tweets and that's why Ms. Cohen for NASED, as I understand,

23      complained to Twitter.

24                  So in my current conception, the Galvin defendants are

25      not only responsible for what they did individually, but what
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 37 of 65
                                                                                 36




 1      NASED did I think in conjunction with them.         So your arguments

 2      will be more promising if you recognize that's my present state

 3      of mind.

 4                 MR. HORNSTINE:    Understood, Your Honor.      But, of

 5      course, this is all premised on whatever we see in the new

 6      complaint.

 7                 THE COURT:   Yes, okay.

 8                 MR. HORNSTINE:    But thank you for your guidance, Your

 9      Honor.

10                 THE COURT:   Okay.   Go ahead.    And what shall I hear

11      from Twitter?

12                 MS. ELLSWORTH:    Your Honor, did you want to hear from

13      the NASED defendants as well?

14                 THE COURT:   Thank you, I do.     You're right.      What

15      should I hear from NASED?

16                 MR. MITCHELL:    Thank you, Your Honor.     Nolan Mitchell

17      for NASED and Ms. Cohen.      I will not take up a lot of your

18      time.    I think that our positions are largely aligned with

19      those of the state here.      What we're seeking is a quick way to

20      tee up the issues quickly, get them dismissed.         We are

21      certainly more than happy to confer with the plaintiff and

22      Mr. Cooper about this and to explore ways to narrow this.              And

23      I think we agree that discovery is inappropriate at this point

24      given all of the moving pieces and questions.         Unless you have

25      particular questions, you know, I think our positions are
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 38 of 65
                                                                             37




 1      largely aligned.

 2                  THE COURT:   Thank you.   All right.

 3                  Now, what should I hear from Twitter?

 4                  MS. ELLSWORTH:    Thank you, Your Honor.    Felicia

 5      Ellsworth for Twitter.       You correctly predicted that, unlike

 6      the defendants in the suit, Twitter is not inclined to forgo

 7      the motion to amend process.      We do think the forum selection

 8      clause, as well as the joinder issues and Rule 19 issues, are

 9      important and need to be decided.       I do not have a strong view

10      on how we try and organization ourselves such that the briefing

11      can be done in an organized fashion and on a schedule that

12      works for everybody and kind of coincides with what the actual

13      defendants will be doing.      It's really a procedural issue, and

14      we need to preserve that point.       The arguments we are making

15      are largely what they would be if they were teed up in a

16      12(b)(6).

17                  THE COURT:   And I think because we didn't discuss this

18      much last time, in my own -- and haven't delved as deeply into

19      this is as I have, for example, the 11th Amendment issue, but

20      what do you -- and now Mr. Cooper and his colleagues have to

21      catch up, and they can read the transcript, but what do you see

22      are the major questions that need to be decided with regard to

23      Twitter and in what framework?

24                  MS. ELLSWORTH:    I think the -- well, with the caveat

25      that, as Mr. Hornstine offered, we don't actually know and
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 39 of 65
                                                                                  38




 1      Mr. Cooper was unable to tell us, and I understand why.           He's

 2      still figuring out what claims he can possibly make, whether we

 3      will, in fact, be named as a defendant.        Partly because that

 4      has not yet been made clear, we have less of a say in all this

 5      than anybody else, are we named a defendant in this court or

 6      are we named a defendant at all.

 7                  But if this proposed revised second amended complaint

 8      were to name Twitter as a defendant, we have a variety of

 9      important, I think, arguments that need to be teed up.            There

10      is, of course, the forum selection clause argument about where

11      any suit against us should be brought.        There's an important

12      First Amendment argument about the nature of the relief being

13      sought and the nature of the claims being made here that we

14      want and need the opportunity to be -- to brief and argue.            We

15      also have --

16                  THE COURT:   Just to see if I understand it, is that

17      the argument that being ordered to restore Dr. Shiva's account

18      would be compelled speech in violation of the First Amendment?

19                  MS. ELLSWORTH:   Precisely.    That's exactly what it

20      would be.    A similar argument is a Section 230 --

21                  THE COURT:   Could you explain that to me.      Well, I

22      think I understand compelled speech is the basis on which the

23      Supreme Court agreed with me 9 to nothing on the St. Patrick's

24      Day Parade case, although that vehicle wasn't available to me

25      in my decision.
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 40 of 65
                                                                               39




 1                  But what's the compelled speech issue?

 2                  MS. ELLSWORTH:   So the First Amendment protects both

 3      speech and the right not to speak.        This is exactly the parade

 4      issue, Your Honor, among others.       And action taken by Twitter

 5      choosing not to allow certain individuals to use its platform

 6      is Twitter's First Amendment exercise of its right not to speak

 7      or not to have that speech on its platform.

 8                  THE COURT:   And are there -- this is not a rhetorical

 9      question.    Are there cases where court orders have been deemed

10      to be compelled speech in violation of the First Amendment?

11                  MS. ELLSWORTH:   There are.    I don't have any of them

12      at my fingertips, but it would be this court's action that

13      would be the government action compelling the speech is the

14      action that I think Your Honor --

15                  THE COURT:   Right.   But, I mean, if it's action -- it

16      would only be an order if there was a finding that Twitter's

17      conduct was fairly attributable to the government and violated

18      the First Amendment.     So it would be a remedy.      It just -- it

19      just -- it's a question that comes to my mind.         But anyway, go

20      ahead.

21                  MS. ELLSWORTH:   Your Honor, I think we addressed this

22      a little bit back at the May hearings, which is that even if

23      those findings were to be made, there still would be First

24      Amendment issues on both sides that would need to be balanced.

25      So even if Twitter were found to somehow be engaged in some
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 41 of 65
                                                                              40




 1      form of state action, which we don't think it could be, but

 2      even assuming that, Twitter's First Amendment right remains,

 3      and that's an important issue that would need to be decided.

 4                  We also have our Section 230 Communications Decency

 5      Act argument, which we had briefly addressed in our opposition.

 6                  THE COURT:   Why don't you articulate that argument

 7      again, please.

 8                  MS. ELLSWORTH:    Your Honor, with your permission I

 9      would ask if I could have Mr. Holtzblatt take that argument for

10      us.

11                  THE COURT:   Thank you for asking this time.      That

12      would be fine.

13                  MS. ELLSWORTH:    All right.   Mr. Holtzblatt will take

14      that one.

15                  MR. HOLTZBLATT:    Yes, Your Honor.    The question under

16      Section 230 is whether the claim of the plaintiff is seeking to

17      treat Twitter as the publisher or speaker of third-party

18      speech.   And there are a series of -- that's under Section

19      230(c)(1) of the Communications Decency Act.

20                  THE COURT:   And what is the language?     I know part of

21      230 says good faith, but does it have to be independent and in

22      good faith?

23                  MR. HOLTZBLATT:    So, Your Honor, there are several

24      separate immunities under Section 230, including under Section

25      230, Subsection (c).     The provision that I believe Your Honor
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 42 of 65
                                                                               41




 1      had quoted at the prior hearing is 230(c)(2) at paragraph (A),

 2      and it's 47 U.S.C. 230(c)(2)(A) that refers to good faith, and

 3      that the action be voluntarily taken, which I think is --

 4                 THE COURT:   That's it.    Voluntarily taken and in good

 5      faith.   So you have --

 6                 MR. HOLTZBLATT:    I'm sorry.

 7                 THE COURT:   I'm sorry.    Go ahead.

 8                 MR. HOLTZBLATT:    There is a separate subsection of

 9      230, which is 47 U.S.C. Section 230(c)(1) --

10                 THE COURT:   Are you finding it?

11                 MR. HOLTZBLATT:    Oh, I'm sorry, Your Honor.      I have

12      it, yes.

13                 THE COURT:   Okay.   Go ahead.    I found my materials on

14      Section 230(c)(2)(A), and it just -- again, to give all of you

15      the benefit of my really tentative thinking, I thought with

16      regard to this provision that provides immunity for Twitter for

17      any action voluntarily taken in good faith, the issue would be

18      closely related to the merits of the case.         Was Twitter acting

19      voluntarily, or was it coerced?       And even if it was voluntary,

20      was it in good faith?     Was it -- and then somebody would have

21      to educate me on what good faith means in this context.           But if

22      it was in collaboration -- sufficiently close collaboration

23      with the government that it could fairly be deemed state

24      action, and everybody knows that the government can't censor

25      speech, particularly political speech, is that good faith?
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 43 of 65
                                                                               42




 1      Those would be my questions.

 2                MR. HOLTZBLATT:     Yes, Your Honor.     Your Honor, there

 3      is no good faith or voluntariness requirement of the other

 4      provision of Section 230 that we are relying on at the

 5      threshold.

 6                THE COURT:    What's the other one?

 7                MR. HOLTZBLATT:     Section 230(c)(1) of Section 230.      So

 8      the language of Section 230(c)(1) simply states "No provider or

 9      user of an interactive computer service shall be treated as the

10      publisher or speaker of any information provided by another

11      information content provider."       And a number of courts -- and

12      I'll cite one for Your Honor, the Ninth Circuit in the Riggs v.

13      Myspace case, which is cited in our opposition to the motion to

14      amend, that's 44 Federal Appendix 986 at 987, applied

15      subsection(c)(1), not subsection (c)(2)(A), to hold that

16      Section 230, quote, "immunizes decisions to delete user

17      profiles," which is similar to the claim in this case that

18      Twitter allegedly is alleged to have acted unlawfully by

19      suspending the plaintiff's account.

20                So Twitter at this threshold -- there may be other

21      defenses that Twitter would assert at later stages of the case,

22      but at the pleadings stage, and courts all across the country

23      in many cases have held that Section 230(c)(1) is appropriate

24      and, in fact, should be decided on the pleadings before there

25      is any discovery because it's an immunity, it's a protection
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 44 of 65
                                                                               43




 1      from the burdens of litigation, not only --

 2                 THE COURT:    Can you read me that language again,

 3      because I don't have that at my fingertips.

 4                 MR. HOLTZBLATT:    The Riggs?

 5                 THE COURT:    (c)(1).

 6                 MR. HOLTZBLATT:    Yes, Your Honor.     "No provider or

 7      user of an interactive computer service shall be treated as the

 8      publisher or speaker of any information provided by another

 9      information content provider."

10                 THE COURT:    This is really off the top of my head,

11      but, again, it's sort of a preview of coming attractions.         If

12      and when you reiterate that argument, perhaps amplify it, I'm

13      going to ask, "Isn't that a protection against suits for

14      defamation?"

15                 MR. COOPER:   I'd say --

16                 THE COURT:    In other words, if --

17                 Mr. Holtzblatt, say something so I see you instead of

18      Mr. Cooper.

19                 MR. HOLTZBLATT:    Yes, Your Honor.     That argument has

20      been made and has been repeatedly rejected by courts across the

21      country.

22                 THE COURT:    Well, I'd be interested in the reasoning

23      because it immediately -- and whatever my immediate reaction is

24      doesn't mean it will be my final answer if I have to answer it,

25      but it sounds as if that's intended to say that if Dr. Shiva
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 45 of 65
                                                                               44




 1      is using his Twitter account, when he had one, and engages in

 2      defamation or libel Twitter's not responsible for that.           In

 3      fact -- I have only the most primitive understanding of all of

 4      this.    But, I mean, it seems to me that if Twitter in this case

 5      argues it's not a publisher, it can't be held liable for

 6      defamation because it's not the speaker, then how is its speech

 7      implicated?    It's just a question.     And I know when you and

 8      your colleagues put your great minds to it you'll have

 9      responses to the question.      So will Mr. Cooper.

10                 But anyway -- keep going on this if you wish.

11                 MR. HOLTZBLATT:    Yes, Your Honor.     What courts,

12      including the Riggs case that I cited for you and many others

13      have found, and I'll give you another citation, which is a very

14      recent California Court of Appeal decision, Murphy v. Twitter,

15      which was 60 Cal.App.5th 12 at pin cite 31, what the courts

16      have held is that this (c)(1) provision protects against claims

17      that seek to treat the provider of interactive computer service

18      as a publisher.

19                 In other words, they seek to impose liability for

20      quote publishing conduct, and publishing conduct includes both

21      the decision to publish but also the decision not to publish,

22      much like in the First Amendment context the protection of free

23      speech includes both the protection against being prevented

24      from speaking and also the protection from being compelled to

25      speak.   It's the two sides of the same coin.        So the (c)(1)
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 46 of 65
                                                                              45




 1      protection, which is a protection for the provider's publishing

 2      conduct, likewise includes a decision to publish and a decision

 3      not to publish.

 4                THE COURT:    I mean, it is absolutely intriguing to me,

 5      and I haven't dealt with this in 26 years, litigated it, but

 6      when -- you know, when the organizers of a private parade are

 7      required to include somebody with a sign with a message they

 8      find objectionable, I understand that muddles their own

 9      message, and is an impermissible form of compelled speech.           But

10      it seems to me that it's Twitter's position that it's not a

11      speaker at all.    It's just like a megaphone for, in this case,

12      Dr. Shiva.    So I'll read those cases with great interest and I

13      know you'll develop the argument very well.         But it doesn't

14      immediately strike me as right.

15                MR. HOLTZBLATT:     Your Honor, I think in this respect

16      the First Amendment protection and the Section 230 protection

17      are in some respects protecting the same right of Twitter.           And

18      that right, Your Honor -- Twitter has an incredibly strong

19      interest as a communications platform in what kind of speech is

20      assembled on that platform and what kind of speech it

21      disseminates through that platform in the same way that a

22      parade organizer who's assembling multitudinous voices has a

23      strong interest.     So Twitter here has made a protected decision

24      that it does not want certain types of misinformation speech.

25      And that is an expressive decision by --
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 47 of 65
                                                                              46




 1                THE COURT:     And you just added a word that, again, you

 2      know, is the thread that goes through all this "protected."

 3      Because -- I don't -- I think I understand; I don't think

 4      anybody's arguing to the contrary -- that if Twitter is acting

 5      independently as a private organization, not having been

 6      coerced or closely collaborated with the government, then it

 7      can make those decisions.       There's no -- the First Amendment's

 8      not implicated because it's not the government.         So when you

 9      say "protected" -- maybe you mean protected by the statute, as

10      well as not protected by the First Amendment.         But in any

11      event, this is useful because it plants a seed with me, and

12      it's something that the plaintiff can perceive he's going to

13      have to litigate, but it does seem somewhat anomalous to me at

14      the moment.    Anyway.   But that's -- I hadn't thought about

15      (c)(1), but you know you may want to remind me of what you've

16      done or do even more work on it, but I have no answer.

17                MR. COOPER:    Your Honor, may I have the floor for a

18      second?

19                THE COURT:     Yes.

20                MR. COOPER:    Thank you, Your Honor.      I very much

21      appreciate hearing Twitter 's thinking and I will keep it in

22      mind, of course.     The protections of the Communications Decency

23      Act for Twitter end where government action begins, and I think

24      it inexorably leads back to the fundamental question we're

25      going to have to address here.       I have an even more basic
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 48 of 65
                                                                              47




 1      question, which is I think I hear Twitter suggesting

 2      procedurally that vis-a-vis it we should be required to move to

 3      amend, and it will somehow have standing to enter the case for

 4      purposes of opposing as opposed to us amending, asking my

 5      fellow brother and sister to accept service of the complaint,

 6      and then getting their motion to dismiss based upon forum

 7      selection.

 8                  THE COURT:    You know, that's actually -- look, I know

 9      we're taking a long time for a scheduling conference, but this

10      is what I'd like to flesh out.       You just said something that I

11      think occurred to me months ago but it hadn't been raised since

12      and I've overlooked.      I suppose if it's a motion to amend, then

13      if Twitter is not in the case, unless I exercise my discretion

14      to hear from them, they don't have the discretion to be

15      heard -- they don't have a right to be heard.         They don't have

16      standing.    Right?

17                  MR. COOPER:   Exactly, Your Honor.     I think the most

18      efficient way to proceed, it sounds like the current defendants

19      agree with this, is that we would file the second amended

20      complaint.    We would get it to Twitter.      Presumably they would

21      accept service of it.      They will file a motion to dismiss in

22      response on whatever grounds they deem appropriate.

23                  THE COURT:    Would you agree that they could argue, if

24      that procedural course was taken, that they're not a necessary

25      party, they're not -- they shouldn't be permissively joined?
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 49 of 65
                                                                              48




 1      In other words --

 2                MR. COOPER:    I would agree that they reserve all of

 3      their arguments, Your Honor.

 4                THE COURT:    Okay.

 5                MR. COOPER:    Just as they want one second amended

 6      complaint so they know what we're dealing were, we would like

 7      one set of motions to dismiss.       We know what we need to --

 8                THE COURT:    And they could argue that I should either

 9      dismiss the case against them under the forum selection clause

10      or transfer the case to the Northern District of California.

11                MR. COOPER:    Exactly, Your Honor.      And I don't mean to

12      be suggesting that we've made a final decision to name Twitter

13      as a defendant.

14                THE COURT:    Okay.   Oh, that's useful for me to hear

15      too.   Apparently there are others who were interested.

16                MR. COOPER:    I will add, Your Honor --

17                THE COURT:    I'm not ordering you to name them.        I just

18      have these pro se pleadings where the goal was to get --

19      Dr. Shiva's goal I knew was to get his Twitter account back,

20      and he was asking me to order the defendants to ask Twitter to

21      give it back, and it's foreseeable that Twitter would say, you

22      know, we don't take direction from you, and no, unless they

23      change their mind about Dr. Shiva.       So all right, you know, I

24      just wanted lawyers on both sides of this.         And I trust

25      Dr. Shiva understands that his interests are being represented
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 50 of 65
                                                                            49




 1      very well, as everybody else's interests are being represented.

 2                MR. COOPER:    I will add, Your Honor, yes, we are

 3      fundamentally in laser-like concern with Dr. Shiva, and what we

 4      contend is there's improper restraint on speech that's ongoing.

 5                THE COURT:    I understand that.     Let me go back to

 6      Ms. Ellsworth, because -- now she's heard a little more about

 7      this.   But I do have these questions about necessary parties,

 8      indispensable parties, permissive joinder, Dr. Shiva having no

 9      day in court.

10                MS. ELLSWORTH:     Right.

11                THE COURT:    That argument.

12                MS. ELLSWORTH:     All those arguments we will raise on

13      the merits and whatever the right posture is.

14                I point the court to Local Rule 15.1, which says that

15      when a party is sought to be added to a case, service needs to

16      be effected pursuant to the usual service requirements of Rule

17      5.   And from service flows all the rights to oppose whatever

18      paper is served on you.

19                I think we have standing and the ability -- and this

20      is what the court had ordered back in April or March, which was

21      that Dr. Shiva was to serve a complaint naming, if he wanted --

22                THE COURT:    Right, and actually I think at that time I

23      had the local rule in mind.      I appreciate being reminded of it.

24      Regardless, in some fashion I want to hear from you on these

25      issues.   You know, so one of the things I'm ordering you to
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 51 of 65
                                                                              50




 1      confer about is -- and maybe I'll have you all report again in

 2      a week or something, is, you know, what's your position on

 3      whether they can just file the amended complaint preserving all

 4      of Twitter's arguments, they can do it -- you know, raise them

 5      on a motion to dismiss.      There may not be much of a functional

 6      difference because if I allowed them to amend after having

 7      heard all the arguments, I'm going to deny a motion to dismiss

 8      unless you argue something you couldn't have argued previously.

 9                  But what -- why is Twitter not a necessary party --

10      why is Twitter not a necessary party?

11                  MS. ELLSWORTH:   Well, under the -- the way that we had

12      looked at the Rule 19 analysis previously was looking, as the

13      cases dictate, at the actual extant pleading, which sought

14      relief that could be sought and only from the state government

15      and was not necessary to join Twitter.

16                  Now, the relief that Dr. Shiva sought in his pro se

17      second amended complaint did seek reinstatement of his account,

18      but that's not what the court looks at under this Rule 19

19      analysis.    Right?   The court looks at the existing pleadings to

20      determine whether the relief can be brought or the relief can

21      be --

22                  THE COURT:   What I would be looking at is Mr. Cooper's

23      complaint when we get back to this.        So you've got, you know,

24      lawyers on the other side who, you know, will draft a complaint

25      in familiar form, I assume, and they'll say you're seeking
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 52 of 65
                                                                               51




 1      relief from Twitter, I've read the cases where ordinarily

 2      private actors have been deemed to be state actors, and I

 3      expect consistent with your obligations under Rule 11, there

 4      will be allegations that this is such a case.

 5                So do you expect -- you're not committed.         You haven't

 6      seen the document.     But do you expect that you would argue that

 7      Twitter's not a necessary party, or just that it can't be sued

 8      here?

 9                MS. ELLSWORTH:     Well, Your Honor, answering in a

10      vacuum without knowing what's going to be claimed, I still

11      think the calculus is the same because we still look at the

12      existing complaint to determine whether we are necessary to

13      that complaint.    That's the way the analysis runs.

14                THE COURT:    You mean Dr. Shiva's --

15                MS. ELLSWORTH:     Correct.

16                THE COURT:    Maybe that will persuade me to allow the

17      amendment and have you argue futility or, you know, lack of

18      jurisdiction in response -- in a motion to dismiss.          Because

19      I'm -- look, this isn't a game, the First Amendment interest is

20      implicated you say on both sides.       So if there's a permissible

21      way for me to sort of get to the merits of the immediate issue,

22      I'm going to do that.     I don't want to spend any more time on

23      Dr. Shiva's complaint.

24                MS. ELLSWORTH:     I understand, Your Honor.      I do think

25      it's productive for the parties to continue to confer on this
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 53 of 65
                                                                                52




 1      and also on this question raised about whether we should be on

 2      a motion to amend posture or some other posture, reserving all

 3      rights that we would have had if we weren't in a motion to

 4      amend posture.    Obviously we need to confer with our client

 5      about that, but we can certainly report back on that issue.

 6                  I won't belabor the point because I'm sure it's not

 7      surprising to Your Honor.      We, of course, are of a piece with

 8      the actual defendants about the prematurity of any discovery at

 9      this point.    We have other, including both Section 230 and

10      First Amendment arguments against discovery over and above the

11      procedural issues of proceeding with discovery at this

12      juncture.    I heard Your Honor to say that while Dr. Shiva's

13      counsel may be allowed to serve to the court some discovery so

14      everyone can look at what he's proposing to take, there won't

15      be any discovery that anybody --

16                  THE COURT:   I was somewhat ambiguous about that.       I

17      believe I said I would require him to either describe the

18      discovery they'll be seeking or to propound it, but you

19      wouldn't be required to respond to it -- defendants wouldn't be

20      required to respond to it until I decide to dismiss -- you

21      know, whether or not to dismiss the case.        If I dismiss the

22      case, there's no proper basis for discovery, of course, and no

23      need for it.    If I don't, then --

24                  But to me, as a practical matter, a significant issue

25      is whether or not Twitter is in the case before me in
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 54 of 65
                                                                                  53




 1      Massachusetts.    And, you know, I think you said last time,

 2      well, we have the forum selection clause.        Dr. Shiva read it.

 3      He's an educated and intelligent man.        He agreed to it.      And

 4      I'm not necessarily finding facts here, but other courts have

 5      found it enforceable.     There's nothing wrong with it.          If he

 6      wants relief from Twitter, he needs to sue us in the Northern

 7      District of California.

 8                And so if he sued you in the Northern District of

 9      California, do you think he could sue Galvin there?

10                MS. ELLSWORTH:     I think he can.    I won't pretend to

11      speak for what arguments the secretary may have against that,

12      but certainly there is precedent for suing a state actor in a

13      different state.

14                THE COURT:    How would it be personal jurisdiction?

15                MS. ELLSWORTH:     Twitter has filed a suit against the

16      Attorney General of Texas in a California court, and personal

17      jurisdiction was found to exist there.        So that's a pretty

18      recent example where personal jurisdiction was found against AG

19      Paxton.

20                THE COURT:    On what facts?

21                MS. ELLSWORTH:     That I'm not familiar with, Your

22      Honor.

23                THE COURT:    I mean, look, it's -- again, this -- I

24      mean, I'm just trying to communicate my questions and they're

25      not as well thought out as some of the other things I've said
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 55 of 65
                                                                                  54




 1      to you.    But here's -- if Twitter's a necessary party, then you

 2      argue they can't be -- Twitter can't be sued in Massachusetts

 3      because of the forum selection clause.        Assume I find that's

 4      correct.   Then there's a question as to whether Twitter is an

 5      indispensable party, because if they are an indispensable party

 6      that can't be sued here, I might be required to dismiss the

 7      case unless there's an exception to that general rule.            And I

 8      think some of the jurisprudence recognizes an exception if it

 9      wouldn't be in the interests of justice if there would --

10      basically the plaintiff would lose his day in court.          There's

11      no place he can go to vindicate the alleged violation of his

12      First Amendment rights.

13                 I'm just saying because this is something you all will

14      need to brief if and when we get to it.        You know, if Twitter

15      argues, you know -- and as I said to you previously, I have

16      thought that if you were going to get sued anywhere -- well, or

17      if relief was going to be sought against Twitter, you might

18      want to be in this case so you have standing to argue all the

19      issues and to appeal any adverse decisions when they're ripe

20      for appeal, because maybe -- you know, maybe Mr. Cooper and

21      Dr. Shiva will decide not to -- I'm beginning to see why they

22      might not, because then -- let me just -- I'm just thinking out

23      loud.

24                 Because if they don't sue you, they'll litigate

25      against Galvin and NASED probably -- well, NASED
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 56 of 65
                                                                             55




 1      hypothetically, and then I'll decide whether they stated a

 2      plausible claim that Twitter's conduct is state action in

 3      violation of the First Amendment.       Let's say they get over that

 4      hurdle.   Then we litigate this whole case without Twitter

 5      except that you're a third-party witness, and maybe they have

 6      to get a subpoena for your deposition in northern California

 7      and seek documents from you there.       But you're not in the case.

 8      I don't get to hear from you.

 9                And then let's say hypothetically on summary judgment

10      I find or a trial jury finds a state action, and -- actually,

11      before I said if Galvin was going to comply, then I wouldn't

12      issue an injunction, but I might have to because that would be

13      the only way to possibly compel Twitter to do something.          And I

14      would issue an injunction that said Galvin defendants and

15      everyone acting in active concert with them has to do what's

16      necessary to restore his Twitter account.        And Dr. Shiva would

17      argue that Twitter -- you know, I found that Twitter was acting

18      in active concert with the Galvin defendants.         And then, again,

19      I think without the participation of Twitter, I would have to

20      find if that was proven.      If I found that Twitter was acting in

21      active concert with Galvin and was refusing to restore the

22      account, then we'd have contempt proceedings, which I think is

23      the line of cases that I was reading a month ago, was the way

24      that, you know, you might be able to challenge my decision.

25                So maybe -- I understand why Mr. Cooper and his
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 57 of 65
                                                                              56




 1      colleagues might prefer to litigate this case without you

 2      unless and until they persuade me what they would need to

 3      persuade me or a jury of.      Very interesting.     I guess I'll wait

 4      and see what happens.

 5                MS. ELLSWORTH:     Let me just say a few brief things,

 6      Your Honor.

 7                The first is there is no reason why if Dr. Shiva

 8      wanted to pursue claims against both Twitter and the state

 9      defendants, the claims against Twitter can't proceed in the

10      Northern District of California pursuant to the forum selection

11      clause and the claims against NASED and the Galvin defendants

12      proceed here.    That is feasible, permissible and required by

13      the existence of this forum selection clause.

14                THE COURT:    If he sued you in California, could he

15      move to have the case transferred here?

16                MS. ELLSWORTH:     I don't think a plaintiff can move to

17      transfer, but I haven't looked at that issue, but I've only

18      ever seen a 1404(a) brought by a defendant.         So I don't know

19      that that would be possible.

20                THE COURT:    Well, I don't --

21                MS. ELLSWORTH:     And procedurally whether or not he

22      could seek it, of course the forum selection clause argument we

23      would make to a judge in the Northern District of California,

24      the same argument we're making to you.

25                THE COURT:    Right.   But if the tables were turned, and
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 58 of 65
                                                                               57




 1      I had the discretion, I would transfer the case and say that's

 2      -- I don't know, I think there might be a strong case for

 3      transfer.    The witnesses are here.     The documents are here.

 4      This relates to the Massachusetts Secretary of State.

 5      Massachusetts has a particularly acute interest in the case.

 6                  MS. ELLSWORTH:   Your Honor, I'm looking at Section

 7      1404.   I don't see on the face of the statute the answer to

 8      this question.

 9                  THE COURT:   Well, it seems to have your question in

10      it.   I don't think it's limited to defendants, but it has to be

11      a place where the civil action -- it says "For the convenience

12      of the parties and witnesses, in the interest of justice, a

13      district court may transfer any civil action to another

14      district or division where it might have been brought."           I

15      thought that "might have been brought" is where there's

16      personal jurisdiction, not where it might have been brought but

17      for a forum selection clause.       But look, it's just an issue.

18                  MS. ELLSWORTH:   Right.   And we would, of course, argue

19      it could not be brought, cannot be brought here.          The "might

20      have been brought" would not be satisfied.

21                  Allow me to say that about this question of interests

22      of justice and day in court, because there's no reason why the

23      suits couldn't proceed separately, if Dr. Shiva was or counsel

24      decided they do want to proceed against Twitter.

25                  As to your question about an injunction would somehow
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 59 of 65
                                                                               58




 1      bind us or a finding that Twitter were a state actor without

 2      Twitter participating in the suit, we had a colloquy on this a

 3      month ago.    I don't think that specific finding that the court

 4      was just sort of discussing would be available to the court in

 5      a case in which we are not a party under Rule 19.          So --

 6                THE COURT:    Oh -- I'm sorry.     You finish.    But that

 7      doesn't sound right at all.      We frequently have -- issue

 8      injunctions, and they cover unnamed bankers and, you know,

 9      agents.   That's the reason for that provision.

10                MS. ELLSWORTH:     No, I understand the Rule 65 argument,

11      Your Honor.    But what I'm talking about is if the court were to

12      make a finding that Twitter is a state actor in this

13      circumstance, I think by necessity that would impair or impede

14      our interest under Rule 19(a)(1)(B)(1).        So, again, the

15      question of the relief that's being sought in this complaint

16      that we will all see in the next several weeks will be

17      important to help crystalize the issues, but I don't -- I just

18      don't think the hypothetical the way Your Honor spun it out

19      could, in fact, occur consistent with the rules.

20                THE COURT:    I don't even know how that -- well, we

21      would be -- this train would be far down the track before that

22      became an issue.     Mr. Cooper would have persuaded me or a jury

23      that there's sufficiently close connection between the Galvin

24      defendants, which I referred to as including NASED, and

25      Twitter, that Twitter canceling his account was state action.
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 60 of 65
                                                                                59




 1      Then if necessary, I would issue an injunction that ran to the

 2      defendants in this case and everyone acting in active concert

 3      with them.

 4                 Then, you know, they would say, Judge, you've already

 5      found that Twitter has been acting on a continuing basis in

 6      active concert with the Galvin defendants.         So Twitter's

 7      covered.   Clarify your ruling to include Twitter.         So I might

 8      do that.   And then you would come in and say, "That's

 9      impermissible.    We were an indispensable party."

10                 So if they decide not to sue Twitter, I think I would

11      understand why.    It would simplify things for me, or it might

12      not.   I just wanted you to know about it.

13                 MS. ELLSWORTH:    Well, I appreciate your raising it,

14      Your Honor.

15                 THE COURT:   Not just the issue.     I thought Twitter

16      might want to participate in this case.        But you all are very

17      well equipped to advise your clients, and they're well equipped

18      to understand your advice.      So we really do need to go step by

19      step, but I think this discussion has been helpful to me at

20      least.

21                 I told you what kind of schedule I was thinking about,

22      and do you expect you could meet that schedule?

23                 MS. ELLSWORTH:    I think we could, Your Honor, with the

24      same caveats offered by Mr. Hornstine with regard to what we

25      don't know.    But I think we can also continue to meet and
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 61 of 65
                                                                               60




 1      confer with Mr. Cooper about whether we'll be a party to this

 2      or not, and I don't know if the court had a particular set of

 3      dates in August that it was looking at.

 4                THE COURT:    Not yet.    And it's a little -- my

 5      availability is a little uncertain but will get clarified

 6      somewhat in the next few days.       But it will probably, to be

 7      safe, be the week of August 23, maybe the 24th and 25th.          Is

 8      that Saturday Labor Day?

 9                MS. ELLSWORTH:     No, Your Honor.    Labor Day is late

10      this year.    So it's the --

11                THE COURT:    That's what I thought.      I would say maybe

12      that week.    And I actually want you all to tell me about

13      whether you have some relatively short vacations planned, at

14      least periods of time.      I'll take that into account and be as

15      accommodating as I can.

16                But here's what I think I should do.

17                I'm sorry, Mr. Cooper, is there anything more you'd

18      like to say at this point?

19                MR. COOPER:    There's a lot I could say, but I don't

20      think it would be productive.

21                THE COURT:    All right.    I'm ordering you all to order

22      the transcript of this hearing.       I'm ordering you all to

23      continue to confer and report by June 24 on whether you've

24      reached agreement on anything, including but not limited to

25      whether I should address -- I'm going to -- my present
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 62 of 65
                                                                                  61




 1      intention is to address the new claims against the Galvin

 2      defendants on a motion to dismiss.       You should tell me whether

 3      Twitter wants to go that route without prejudice to anything it

 4      wants to argue.    And I might decide to do that anyway, if it's

 5      a contested issue.

 6                And then you should keep talking after the 24th.           If

 7      there are open issues, tell me what you're continuing to talk

 8      about, please.

 9                I'm ordering the plaintiff by July 15 to file a

10      revised second amended complaint, a description of the

11      discovery it will be seeking if the complaint survives the

12      motion to dismiss by the Galvin defendants at least, whether it

13      survives the motion to dismiss, and a memo on the issues that I

14      identified earlier.

15                I'm ordering the defendants and Twitter to respond to

16      that by July 30.     And if the plaintiff wants to reply, to do

17      that by August 11.

18                Although this could change, I'm going to schedule

19      hearings in this case for August 25, 26 and 27.         If there's

20      anything I can decide orally, I will.        Otherwise, I'll take it

21      under advisement.

22                MR. COOPER:    Your Honor, may I ask a question about

23      the court's order?

24                THE COURT:    Yes.

25                MR. COOPER:    I understood from the earlier part of our
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 63 of 65
                                                                             62




 1      discussion that you expect a memo consistent with Rule 11 if we

 2      deem to pursue claims against the individual defendants both

 3      with regard to qualified immunity and jurisdiction over

 4      Ms. Cohen.    I clearly understood that.      Are you telling the

 5      parties that the defendants' motions to dismiss are due on July

 6      30?

 7                THE COURT:    Yes.

 8                MR. COOPER:    Responses due on August 11?

 9                THE COURT:    Yes.

10                MR. COOPER:    Okay.

11                THE COURT:    But your memo has to address more than

12      those two issues.     I told you what I thought the standards, you

13      know -- the 11th Amendment issue, the motion to dismiss, you

14      know, do I do differential fact-finding under Rule 12(b)(6), or

15      are these -- are the merits intertwined with the jurisdictional

16      issue?   So under the cases like Valentin and Kerns, do I deny

17      the motion to dismiss without prejudice to be reconsidered

18      after discovery on a motion for summary judgment, or if there

19      are materially disputed facts, at trial.        I think those are the

20      four issues that I told you to brief.

21                MR. COOPER:    I understand that, Your Honor.       It would

22      just seem to me to make more logical sense for us to brief the

23      issue of needed discovery in particular in response to the

24      motion to dismiss.

25                THE COURT:    Well, with regard -- I wasn't asking you
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 64 of 65
                                                                                63




 1      to brief the motion for discovery.        I was -- I said I wanted

 2      you to describe what -- and it could be without prejudice.          It

 3      could evolve -- but here.         This was the way I was thinking

 4      about it:    So let's say we are having hearings in August.         I

 5      orally deny the motion to dismiss.        Then you're going to want

 6      to commence discovery.       But then they're going to -- they may

 7      object to some of the discovery.        I'd like everybody to have

 8      this information, so if I deny the motion to dismiss, discovery

 9      can start promptly.       That was the point.

10                  MR. COOPER:    Got it.

11                  THE COURT:    Is that okay?

12                  MR. COOPER:    Yes.

13                  THE COURT:    All right.    Now I want all the lawyers and

14      Dr. Shiva and the NASED defendants -- all the lawyers and their

15      clients who are on this to go into the breakout room with me.

16                  Is there anything else before court goes into recess?

17                  MR. COOPER:    No, Your Honor.

18                  THE COURT:    Okay.    And nothing from the other parties,

19      evidently.    So court is in recess.      But I want to talk to

20      everybody privately, everybody who's participating in the case.

21                  MR. HORNSTINE:    Your Honor, while that's happening,

22      does the court wish for the human being clients I represent to

23      be in the breakout room as well?

24                  THE COURT:    Yes, I think it's a good idea, and I don't

25      think we'll be there too long.               (Adjourned at 4:49 p.m.)
     Case 1:20-cv-11889-MLW Document 150-1 Filed 06/24/21 Page 65 of 65
                                                                          64




 1                            C E R T I F I C A T E

 2

 3

 4      UNITED STATES DISTRICT COURT )

 5      DISTRICT OF MASSACHUSETTS        )

 6

 7

 8                 I certify that the foregoing is a correct transcript

 9      from the record of proceedings taken June 15, 2021 in the

10      above-entitled matter to the best of my skill and ability.

11

12

13

14

15      /s/ Kathleen Mullen Silva                            6/22/21

16

17      Kathleen Mullen Silva, RPR, CRR                       Date
        Official Court Reporter
18

19

20

21

22

23

24

25
